Title: To James Madison from William Lyman, 1 August 1807
From: Lyman, William
To: Madison, James



Sir
American Consulate & Agency London 1st. August 1807

As since my residence here Two of our Ministers vizt. Messrs. Monroe & Pinkney have for the most part of the time been also resident in this Country & for the especial purposes of Negotiation I have not generally considered it apart of either official or private duty very particularly to notice in my Communications the aspect or State of our Political relations with this Nation and Government. But as by an Arrival at Portsmouth last week with dispatches from the British Admiral on what is called the American Station Information was received and officially communicated to our Ministers and the particulars thereof also made public of a most violent outrage and aggression on The Sovereignty of The United States In an attack on the Chesapeak one of our Frigates and under our Flag by the Leopard British Ship of War, And as the Nature of my Intercourse is somewhat different and Knowledge therefore of the public opinion and sensation on this occasion may be in some respects more particular than theirs I have thought it will not be deemed an Officious obtrusion to transmit you by this Opportunity some few of the Impressions and the Reflections which the present circumstances and my situation suggest  On the first arrival of this Intelligence which was Saturday Evening and for several days thereafter as you will perceive by this News Paper which I have enclosed The Ministry only communicated the transaction but none of the particulars thereof not even when called upon therefor in both the House of Lords and Commons  As none other Motives can be assigned and especially as the language first held by some of their Friends was to say the least of it equivocal, It is supposed This secrecy was intended to give time to try the public feeling and Sentiment which generally became much agitated and seemed to array itself against them so that a full though not an Official disclosure became indispensable  An arrival also Yesterday from NewYork brought our Papers to the 30th. June containing several American Accounts of this enormity whereby the Public have been enabled in some measure to Judge of its Nature & Extent and have approved or disapproved thereof according to their several views  The part of the community who mark the same with their decided disapprobation and consequently are inclined to Reparation, consists principally of the Agricultural & Manufacturing Interests and the whole Body of the Merchants concerned in the American Commerce, though even among these there seems to be some reservation on the subject and when specific Conditions or Terms of accommodation are pointed out for consideration it is very generally replied that Great Britain must and will not give up the Right of Search as it is called and taking and Impressing Seamen Wherever they may be found  Thus you will see on what ground by this event is placed this Point of Impressment which heretofore and still does continue to produce as the Documents of this Office can so fully evidence such vexation to our Commerce and Humiliating and intolerable injuries to our Citizens  The Knotty difficulty of arrangement in this respect seems now to be by this event at once cut and the question is presented which as it is our Duty I trust we shall have the spirit to meet whether we will longer submit to an injury of such magnitude or whether, in case of refusal of the suitable arrangements & reparation on the part of this Government which I very much apprehend for this Flagrant Violation of our National Rights we shall not prefer the Ultimate Appeal of Nations  I know not but that from my particular acquaintance and Knowledge of the extent of these Injuries, I may mingle with the consideration too much feeling  Nevertheless I hope you will allow me to say the time is come to claim and insist on their redress and prevention  This badge of Inferiority and submission is too degrading longer to be born  This demand I am well aware will be viewed most certainly by many as touching on the Sovereignty of the Seas and the Fancied Rights of Great Britain and therefore Artfully & perhaps violently opposed notwithstanding our Claim is just and must prevail  This Country cannot stand a War with us especially at the present time for a great part of them will consider it as foolishly, and unjustly provoked and be therefore much divided as to its necessity and Policy, and at any rate extremely affected in their most valuable Interests  Moreover the late events & present situation of the Affairs of Europe mark the period as peculiarly favourable if not to the depression of this which perhaps may not be desirable at least to the Establishment of the just Rights of Our own Country.  It is therefore under these Impressions that I have ventured to suggest for your Consideration as already I have done for that of our Ministers here the most decided and peremptory measures for Individual and National Redress not doubting that in the event of the denial of substantial Justice and future indignities and consequent Hostilities which may God avert we shall be found to possess both ample resources and Policy for the occasion  It is needless to be more particular to you who are so well acquainted therewith; I have been some time past preparing for the use of our Ministers and the purpose of transmitting you a report of the Cases of Impressment of Our Citizens & Refusal of their Discharge in circumstances of Peculiar Indignity & aggravation but have not yet completed the same to be able to forward it by this opportunity so that I have only now to subjoin a Confirmation of former particularly my last communication of the 11th. Ultimo & that you will be assured of the High consideration and Respect with which I have the Honor to be Sir very respectfully Your Obed Servt.

Wm. Lyman

